£2,U)Sl-01
 February 04, 2015



 Abel Acost3 Clerk of the

 CrirninalAp^a, ecu.ofTexas MOTiOM DISMISSED                                     RECEIVED IN
 Supreme  Court Building
 201 West 14th St. / Room 106
                              DME. Iy^^
                              bY:
                                      \\ VS                                 COURTOFCRMN^pBUS
                                                                                          "rrcnub
 Austin, TX 78701                                                                   FEB 09 2015

 Re:      Jorge Venustiano Porras
          Trial Court Case Number: 818904
          Criminal Court of Appeals Number: WR-82,651-01



 Dear Mr. Acosta:


 Enclosed please find the Applicant's original "Motion for Extension of Time to File Motion for
 Rehearing," and please file the enclosed instruments and bring it to this Honorable Court's
 attention for the necessary proceedings to be initiated.

 The Applicant would like to ask the Clerk to please notify him of any decisions or rulings made by
 the court so the Applicant could know when or whether to go to the next appeal level in the
 pursuit of justice.

 Thank you for your time and kind assistance in this matter.

 Sincerely,


C/Jorge V. Porras #886022
 Darrington Unit
 59 Darrington Rd
 Rosharon, TX 77583



 Cc: Christina Czepinski, 185th District Court Clerk, 1201 Franklin St./17th Fl., Houston, TX 77002
     Chris Daniel, Harris Co. District Clerk, 201 Caroline/Ste 420, Houston, TX 77002
       Devon Anderson, District Attorney, 1201 Franklin St./Ste 600, Houston, TX 77002
                                      Trial Cause No. 818904
                           Criminal Court of Appeal No. WR-82,651-01



EXPARTE JORGE V. PORRAS                        §               IN THE    CRIMINAL      APPEALS
                                               §
                                               §              COURT       Of     TEXAS



            MOTION FOR EXTENSION OF TIME TO "FILE MOTION FOR REHEARING"



       TO THE HONORABLE SAID:


        Now Comes, Jorge V. Porras, Applicant, pro-se, in the above styled and numbered cause

files his "Motion for Extension of Time to 'File Motion for Rehearing,'" and will respectfully show

the Court the following:


                                                   I

       Applicant's 11.07 Writ of Habeas Corpus was denied without written order on January 14,

2015. The Court of Criminal Appeals mailed it out to the Applicant on January 15, 2015 in which

the unit mailroom received it on the 16th of January and the unit mail room issued a pass for

Applicant to pick up legal mail on Tuesday, January 20, 2015 due to Monday January 19, 2015

being Martin Luther King holiday.


                                                   II


        It would be a grave miscarriage of justice if the applicant's 11.07 is not re-heard because

1) all affidavits and police report plus an FBI affidavit pointes to the real person and that the

applicant was just there, 2) because a capital case, you cannot waive your rights to a jury trial

therefore applicant's judgment and sentence is void and null, 3) because of number 2 it is implied

that only a jury trial finds you guilty in a capital case, therefore, no confession or the trial judge
is sufficient   enough to support a conviction on a capital case. Only a jury can find you guilty

therefore applicant's confession is no good to support a conviction on a capital case. Also there

is no evidences to support the conviction in fact the affidavits, police report, and FBI affidavit

pointed to the real person who committed the death of the victims. The applicant was just only

at the same house with others. What's funny is that the one that cause the death was never

charge for capital murder.


                                             PRAYER



        WHEREFORE, PREMISES CONSIDERED, Applicant prays that this Motion be granted. For

this the Applicant will pray.



                                                                       a
                                                                  3*- o«Qnn
                                                             )rge V. Porras, TDCJ# 886022
                                                            Darrington Unit
                                                            59 Darrington Rd
                                                            Rosharon, TX 77583



                                         VERIFICATION

        I, Jorge V. Porras, TDG#886022, being presently incarcerated at the Darrington Unit of

the Texas Department of Criminal Justice - ID, Brazoria County, Texas, verify and declare under

penalty of perjury pursuant to V.T.C.A. Civil Practice and Remedies Codes §§ 132.001 and

132.003 that the foregoing statements are true and correct.

        EXECUTED on this 04th day of February 2015.



                                                            Applicant, Pro Se
                                     CERTIFICATE OF SERVICE


       I, Jorge V. Porras, Applicant, Pro Se, do hereby certify that an original copy of "Motion for

Rehearing," have been served by placing the above and foregoing instruments on this 04th day of

February 2015, addressed to:



Christina Czepinski, Clerk of the                            Abel Acosta, Clerk of the
185th District Court                                         Criminal Appeal Court of Texas
1201 Franklin St. / 17th Floor                               Supreme Court Building
Houston, TX 77002                                            201 West 14th St. / Room 106
                                                             Austin, TX 78701



Chris Daniel, Harris County District Clerk                   Devon Anderson, District Attorney
201 Caroline / Ste 420                                       1201 Franklin St. / Ste 600
Houston, TX 77002                                            Houston, TX 77002-1923
                                     Trial Cause No. 818904
                           Criminal Court of Appeals No. WR-82,651-01




EXPARTE JORGE V. PORRAS                      §             IN   THE   CRIMINAL    APPEALS
                                             §
                                             §             COURT       Of    TEXAS




                                             ORDER




       On this         day of.              _, 2015, Applicant's "Motion for Extension of Time to

File Motion for Rehearing" came before this Honorable Court, and;




       IT IS ORDERED, ADJUDGED, AND DECREED that the order be:



                 Granted                          Denied




SIGNED AND ENTERED on this            day of _                    _, 2015.




                                                           Judge Presiding